DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Currently claims 1-20 are pending examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Doug McAllister on 11/30/2021.

The application has been amended as follows: 
1. (Currently Amended) An electrolyzer for splitting molecular water into molecular hydrogen and molecular oxygen using electrical energy, which electrolyzer comprises an anodic half-cell with an anode and a cathodic half-cell with a cathode, wherein the anodic half-cell and the cathodic half-cell are separated from each other by a separator, wherein the anodic half-cell comprises an anodic electrolyte, which is in contact with the anode, and wherein the cathodic half-cell comprises a cathodic electrolyte, which is in contact with the cathode, wherein the anodic half-cell comprises an anodic catalyst, wherein the cathodic half-cell comprises at least one cation complex for forming at least one mediator complex, wherein the at least one cation complex is reducible to the mediator complex by taking up at least one electron at the cathode, and wherein the mediator complex is a catalytically active chemical complex for splitting the molecular water (H20) into molecular hydrogen (H2) and hydroxide ions (OH-) while releasing at least one electron, wherein the separator is configured in the form of an anion exchange membrane.

5. (Currently Amended) The electrolyzer in accordance with Claim 4, further comprising at least one of the following features: 
a) The at least one first central particle is a cation reducible by at least one oxidation state and the at least one second central particle is the cation reduced by the at least 


and 
b) the cation complex is formed by one single first central particle and/or the mediator complex is formed by one single second central particle

6. (Currently Amended) The electrolyzer in accordance with Claim 4, further comprising at least one of the following features: - 33 – 
a) The at least one first ligand and the at least one second ligand are identical 
and 
b) the at least one first ligand and/or the at least one second ligand are configured in the form of a complexing agent,
and 

and 
d) the at least one first central particle is introduced into the cathodic electrolyte by dissolving a salt, which contains the at least one first central particle 
and 
e) the at least one first ligand and/or the at least one second ligand is introduced into the cathodic electrolyte by dissolving.

7. (Currently Amended) The electrolyzer in accordance with Claim 1, further comprising at least one of the following features: 
a) The 
and 
b) the cathodic electrolyte is water or an aqueous solution and/or the anodic electrolyte is water or an aqueous solution 
and 
c) the anodic electrolyte has a pH value of at least about 7
and - 34 – 
d) the cathodic electrolyte has a pH value in a range from 0 to about 9 
and 


8. (Currently Amended) The electrolyzer in accordance with Claim 1, further comprising at least one of the following features: 
a) The cathodic half-cell contains a pH value regulator, 
and 
b) the anode consists of the anodic catalyst or is made of the anodic catalyst or contains the anodic catalyst or is coated with the anodic catalyst or is electrically conductively in contact with the anodic catalyst or the separator is coated with the anodic catalyst or is electrically conductively in contact with the anodic catalyst.  

9. (Currently Amended) The electrolyzer in accordance with Claim 1, further comprising at least one of the following features: 
a) The anode is of solid or reticular configuration 
and 
b) the anodic catalyst is nickel, iridium, or cobalt, or contains nickel, iridium, and/or cobalt, 
and 


10. (Currently Amended) A method for splitting molecular water into molecular hydrogen and molecular oxygen using electrical energy, in which method hydroxide ions are oxidized in an anodic half-cell with an anode with the involvement of an anodic catalyst, wherein the anodic half-cell is separated from a cathodic half-cell with a cathode by a separator, wherein the anodic half-cell comprises an anodic electrolyte, which is in contact with the anode, and wherein the cathodic half-cell comprises a cathodic electrolyte, which is in contact with the cathode, wherein the molecular water (H20) in the cathodic half-cell is split into molecular hydrogen (H2) and hydroxide ions (OH-) with the involvement of at least one mediator complex, wherein in the cathodic half-cell the at least one mediator complex is formed from at least one cation complex, wherein the mediator complex is a catalytically active chemical complex for splitting the molecular water (H20) into molecular hydrogen (H2) and hydroxide ions (OH-) while releasing at least one electron, and wherein the at least one cation complex is reduced to the mediator complex by taking up at least one electron at the cathode, wherein the separator is configured in the form of an anion exchange membrane.

14. (Currently Amended) The method in accordance with Claim 13, further comprising at least one of the following features: 
a) A cation reducible by at least one oxidation state is used as the at least one first central particle, and the at least one second central particle is the cation reduced by the at least one oxidation state, 


and 
b) the cation complex is formed by one single first central particle and/or the mediator complex is formed by one single second central particle

15. (Currently Amended) The method in accordance with Claim 13, further comprising at least one of the following features: 
a) the at least one first ligand and the at least one second ligand are used identically - 37 - and 
b) the at least one first ligand and/or the at least one second ligand are configured in the form of a complexing agent, 
and 

and 
d) the at least one first central particle is introduced into the cathodic electrolyte by dissolving a salt, which contains the at least one first central molecule, 
and 
e) the at least one first ligand and/or the at least one second ligand is introduced into the cathodic electrolyte by dissolving.  

16. (Currently Amended) The method in accordance with Claim 10, further comprising at least one of the following features: 
a) The 
and 
b) water or an aqueous solution is used as the cathodic electrolyte and/or water or an aqueous solution is used as the anodic electrolyte 
and 
c) the anodic electrolyte is used having a pH value of at least about 7, 
and 
d) the cathodic electrolyte is used having a pH value in a range from 0 to about 9 - 38 –

e) an anodic electrolyte and a cathodic electrolyte are used having differing pH values and define a pH gradient

17. (Currently Amended) The method in accordance with Claim 10, wherein a pH value regulator is added to the cathodic half-cell

19. (Currently Amended) The method in accordance with Claim 10, further comprising at least one of the following features: 
a) The anode is configured to be solid or reticular 
and 
b) an anodic catalyst is used, which is nickel, iridium, or cobalt, or contains nickel, iridium, and/or cobalt, 
and 
c) the cathode is made of carbon or stainless steel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the inclusion of the language that the separator is an anion exchange membrane overcomes the closest art of record. In the art the membrane (if one exists) is typically a cation exchange membrane allowing protons or cationic species to move between the anodic and cathodic chamber. The limitation of the anionic exchange membrane obviates these systems as it requires a different mechanism for the electrolysis and hydrogen generation to occur (i.e. hydrogen is generated catalytically from a chemical species such that the redox mediator undergoes the electrolytic reaction).
The closest art is US 11,050,076 of Wang, US 2020/0270755 of Modestino, US 10,604,852 of Cronin, US 2017/0297913 of Cronin, US 2015/0017494 of Amstutz and US 11,043,686 of Wang. 
None of these references generate hydrogen is the way described using an anion exchange membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759